Order, Supreme Court, New York County, entered April 22, 1976, granting plaintiff’s motion declaring him tp be the sole, exclusive owner of an airplane and directing defendant to return said airplane to plaintiff, unanimously reversed, on the law, without costs and disbursements, and the matter remanded for a plenary hearing; the stay of transfer presently in effect to continue until the issue is determined by the trial court. The Supreme Court possessed jurisdiction to entertain plaintiff’s motion for a declaration that he is the owner of certain personal property, even though a final judgment of divorce had been entered in this action. Section 234 of the Domestic Relations Law provides, inter alia, that in an action for divorce, the court may determine any question as to the title to property arising between the parties; such direction being permitted to be made "subsequent to final judgment”. However, in view of the parties’ contrapositive assertion *629of ownership of the personal property, to wit, an airplane, the matter should not have been disposed of summarily without a plenary hearing (see Zeeve v Zeeve, 44 AD2d 838). Concur&emdash;Murphy, J. P., Lupiano, Birns, Silverman and Nunez, JJ.